                                          Case 5:20-cv-05799-LHK Document 238 Filed 09/29/20 Page 1 of 4




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                                SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER FOR RESPONSE TO EMAILS
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                    Defendants.

                                  17
                                  18          The Court has received three emails, which are reproduced below. The parties shall file a

                                  19   response to these three emails and the email that was filed at ECF No. 235 by Wednesday,

                                  20   September 30, 2020 at 8:00 a.m. Pacific Time. The Court hereby reminds all parties and

                                  21   interested parties who wish to communicate with the Court that any such communications shall be

                                  22   made in filings on the Court’s docket.

                                  23   IT IS SO ORDERED.

                                  24   Dated: September 29, 2020

                                  25                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  26                                                   United States District Judge
                                  27
                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER FOR RESPONSE TO EMAILS
                                         Case 5:20-cv-05799-LHK Document 238 Filed 09/29/20 Page 2 of 4




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                        2
                                       Case No. 20-CV-05799-LHK
                                       ORDER FOR RESPONSE TO EMAILS
                                         Case 5:20-cv-05799-LHK Document 238 Filed 09/29/20 Page 3 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                        3
                                       Case No. 20-CV-05799-LHK
                                       ORDER FOR RESPONSE TO EMAILS
                                         Case 5:20-cv-05799-LHK Document 238 Filed 09/29/20 Page 4 of 4




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                        4
                                       Case No. 20-CV-05799-LHK
                                       ORDER FOR RESPONSE TO EMAILS
